EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
Objection to Specification set forth in the Office Action from 09/17/2021 is withdrawn in response to substitute Specification and Applicant’s arguments from 12/16/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: -the closest prior art of record- US 2016/0181589, WO 2016017733, US 20130095372, US 20100227217, JP 2015097174, WO2014119095- fail to teach or suggest the  following limitation: “an electrically insulating, intermediate layer or an electrically insulating, intermediate member is disposed between the terminal and the sealing plate, wherein the intermediate member is disposed between the terminal and an outer surface of the sealing plate, the insulating member has a portion located between the terminal and the outer surface of the sealing plate, and in a radial direction of the terminal, the intermediate member is located outward of the insulating member”.
Specifically,  the most close JP 2015097174 (‘174) teaches gasket 5 masde from thermosetting resin (see Fig. of ‘174 and Fig.5 of the instant Application below) it does not teach or suggest heat intermediate layer 80 (Fig.  5 of the instant Application).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Allowable Claims
Claims 1-3, and 6-17 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Alexander Usyatinsky/          Primary Examiner, Art Unit 1727